VOYA LETTERHEAD LAW / PRODUCT FILING UNIT ONE ORANGE WAY, C2N WINDSOR, CT 06095-4774 J. NEIL MCMURDIE SENIOR COUNSEL PHONE: (860) 580-2824 | EMAIL: NEIL.MCMURDIE@VOYA.COM May 5, 2016 BY EDGARLINK U.S. Securities and Exchange Commission treet, NE Washington, DC 20549 Re: Voya Retirement Insurance and Annuity Company and its Variable Annuity Account C Prospectus Title: Opportunity Plus – Multiple Option Group Variable Annuity Contracts File Nos.: 033-75962* and 811-02513 Rule 497(j) Filing Ladies and Gentlemen: On behalf of Voya Retirement Insurance and Annuity Company and its Variable Annuity Account C, we hereby certify pursuant to Rule 497(j) under the Securities Act of 1933, as amended, that: · The form of the Prospectus and Statement of Additional Information that would have been filed under Rule 497(c) would not have differed from that contained in the most recent post-effective amendment to the above-referenced Registration Statement; and · The text of the most recent post-effective amendment to the above-referenced Registration Statement was filed electronically by EDGARLink on April 15, 2016. If you have any questions, please call the undersigned at 860-580-2824. Sincerely, /s/ J. Neil McMurdie J. Neil McMurdie * Pursuant to Rule 429(a) under the Securities Act of 1933, Registrant has included a combined prospectus under this Registration Statement which includes all the information which would currently be required in a prospectus relating to the securities covered by the following earlier Registration Statement: 033-75978. PLAN | INVEST | PROTECT Voya Logo
